Citation Nr: 0308352	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000, August 2001, and April 
2002 rating decisions of the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2000, the RO denied entitlement to a rating in 
excess of 30 percent for the veteran's service-connected 
bilateral pes planus.  In August 2001, the RO denied 
entitlement to service connection for bilateral hearing loss.  
Finally, in April 2002 the RO denied entitlement to service 
connection for tinnitus.

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss will be addressed in the Remand 
portion of this decision.


FINDING OF FACT

The veteran's bilateral pes planus is not pronounced.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5276 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February 2000 and 
August 2001 rating decisions; March 2000 Statement of the 
Case (SOC); and June 2000 Supplemental Statement of the Case 
(SSOC).  He was specifically told about the requirements to 
establish an increased rating for the service-connected 
bilateral pes planus, and of the reasons that the evidence in 
his case was inadequate.  

The RO further notified the veteran of the enactment of the 
VCAA by letters dated in January 2001 and November 2001, at 
which time he was informed of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in January 
2000 and February 2001.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Entitlement to an increased rating for bilateral pes planus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, the present level of a veteran's disability 
is the primary concern in a claim for an increased rating and 
past medical reports should not be given precedence over 
current medical findings.   Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's service-connected bilateral pes planus with 
traumatic arthritis is currently rated as 30 percent 
disabling under Diagnostic Codes 5010-5276 which provide for 
the evaluation of traumatic arthritis and acquired flat foot, 
respectively. In the selection of diagnostic code provisions 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2002).  

Pursuant to Diagnostic Code 5276, a 30 percent evaluation is 
warranted when there is severe bilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  The maximum 
50 percent evaluation is appropriate where there is 
pronounced bilateral marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
evaluates degenerative arthritis based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion.  Specifically, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or other satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

By rating action dated in November 1955, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral flat feet and assigned a noncompensable evaluation 
effective as of June 8, 1955.  In September 1972, the RO 
determined that the veteran's bilateral pes planus merited an 
increased evaluation of 10 percent, effective as of June 12, 
1972.

In a decision dated in July 1974, the Board determined that 
the veteran's service connected bilateral pes planus 
disability warranted an increased evaluation of 20 percent.  
The Board noted that the pes planus had resulted in minimal 
degenerative changes and included consideration of Diagnostic 
Codes 5003 and 5010 in its decision.  The Board decision was 
implemented by the RO in July 1974, wherein the 20 percent 
evaluation was made effective as of June 29, 1973.

By rating action dated in January 1988, the RO determined 
that the veteran's service-connected bilateral pes planus 
merited an increased evaluation of 30 percent, effective as 
of September 4, 1987.

In August 1999, the veteran submitted a claim for entitlement 
to an increased rating evaluation of his bilateral pes planus.  
In support of his claim, the RO obtained VA outpatient 
treatment records dated from 1998 to 2002, which showed that 
in November 1998, he was treated for left foot pain, diagnosed 
as capsulitis.

A VA examination report dated in January 2000 shows that the 
veteran reported that his pes planus was progressively getting 
worse over the preceding five years.  He described morning 
stiffness, but only every other day.  The stiffness on his 
feet would last for one to two hours, and would be relieved 
with some walking.  After that, he would have bilateral foot 
pain that was constant.  It was moderate in intensity but can 
go become severe depending on the activities of the day.  He 
stated that over the preceding two years, he noticed that he 
had the pain on his left foot would radiate to his left hip.

He described that activities and conditions that made his pain 
worse, including walking, in that walking more than an hour 
would result in the onset of pain on his feet.  He also 
mentioned prolonged standing, and added that his condition was 
not related to the weather.  Activities that would alleviate 
his pain included rest with elevation of his leg and 
medication.  He also reported giving a massage with analgesic 
ointment to both of his feet at least every night and 
sometimes during the day.  However, he noted that he would 
take medication not only because of his feet, but also because 
of his back and hip condition.  He described his daily 
activities being affected as he could not walk more than an 
hour before he would have to stop and rest due to pain. He 
could do his responsibilities at home slowly, but he could do 
them.  He added that he used shoe inserts daily and that he 
had used arch supports in the past, but that he was not 
currently using any.

Physical examination revealed that he had no signs of limping 
or pain with ambulation.  When lying down or sitting down, the 
right foot had good arch form. There was mild tenderness to 
deep palpation on the middle of the arch but no swelling of 
the right foot.  There was no deformity seen of the right 
foot.  There was no pain to deep palpation to any aspect of 
the toe joints.  There were no calluses, ulcers or any 
vascular changes seen on any aspect of the feet.  He had no 
abnormalities in the Achilles tendon.  With weight bearing, 
when standing up, he had a partially fallen arch.  He did not 
have any abnormalities in the alignment of the Achilles 
tendon.  There was no valgus deformity, no forefoot or midfoot 
malalignment, and no correction needed for this.

Examination of the left foot showed no obvious swelling or 
effusion.  When he was without weight bearing, he had a good 
arch form.  There was mild tenderness to deep palpation in the 
middle of the arch.  There was no pain to deep palpation to 
any aspect of the plantar surface of the foot.  There were no 
calluses, and no malalignment of the forefoot or midfoot.  The 
Achilles tendon was within normal limits.  With weight 
bearing, it was seen that the arch support was fallen but not 
completely.  He had good peripheral pulses to both of feet, 
and there was no apparent gait abnormality with ambulation.  
X-rays of the feet revealed that the joint spaces, soft 
tissues and osseous structures had an unremarkable appearance, 
and weight bearing films showed flattening of the plantar 
surface.  The diagnosis was bilateral pes planus, found, and 
traumatic arthritis of both feet, not found.

A private medical record from D. Fischer, D.P.M. dated in 
April 2000 shows that the veteran reported pain in the arches 
and balls of the feet which would increase with activity.  
After two hours on his feet, they would begin to burn and 
would be relieved by sitting.  When first starting to walk in 
the morning, his ankles would hurt.  Physical examination 
revealed marked bilateral foot pronation with pes valgus foot 
type.  There was pain on palpation of plantar fascia and 
plantar first metacarpal phalangeal joint, bilaterally.  There 
was no sign of swelling or varicosities on the feet.  There 
were normal dorsalis pedis and posterior tibial pulses, 
bilaterally.  There was normal hair growth and skin 
temperature, bilaterally. He would react to sharp sensation 
and light touch in both feet.  X-rays revealed a decreased 
calcaneal inclination angle on the lateral view, consistent 
with pes valgus. Also seen was bilateral medial displacement 
of the talus consistent with pronation and pes valgus.  An 
osteoarthritic spur was seen dorsally on the neck of the first 
metatarsal of the left foot.  Squaring of the first metatarsal 
head bilaterally, consistent with early signs of 
osteoarthritis was observed.  The diagnoses were pes valgus 
with pronation, bilaterally; plantar fasciitis right and left 
foot; capsulitis of the first metacarpal phalangeal joint of 
the right and left foot; and osteoarthritis of the right and 
left foot.

A private medical record from R.C. Cadena, D.P.M. dated in 
June 2000 shows that the veteran, in pertinent part, reported 
foot pain.  He indicated that his feet were very flat and 
would be painful at times, but not consistently.  Physical 
examination revealed severely flat feet with an everted 
"RCSP" on the right and left feet.  He had a medial talar 
bulge in stance and in gait, bilaterally.  His gait was 
apropulsive.  He had a severe pronation at the subtalar and 
ankle joint in stance and in gait.  In gait he had a 
perpendicular heel contact which would evert immediately with 
pronation from heel contact through toe-off.  He had no pain 
on range of motion on the subtalar or ankle joints, or of the 
midfoot or forefoot.  He has no pain on palpation of the heel 
or plantar fascia, bilaterally.  He did have some pain on 
palpation of the metatarsal heads, bilaterally.  Lateral and 
anterior posterior X-rays demonstrated no fractures, cysts, 
tumors or soft tissue abnormalities.  He had a severely 
decreased calcaneal inclination angle on the right and left 
heels with a talar declination angle which projected plantar 
to the metatarsal inclination angle, bilaterally, consistent 
with flat feet.  He had no significant midfoot fault present 
on either the right or the left foot on lateral projection.  
Clinical examination revealed abnormal pronation, which 
internally rotated the entire lower extremity.  This could 
easily be reduced by holding the subtalar joint at neutral 
position.  The assessment was pes plano valgus with internal 
lower extremity rotation secondary to the pes planus.  The 
veteran was instructed to continue with the shoe inserts that 
he is wearing.  However, since those were soft, it was 
suggested that he consider more rigid functional orthotics.

A VA examination report dated in February 2001 shows that the 
veteran  reported that the pain in his feet was increasing and 
that this was present every day to some extent, and that over 
the past twelve months it had been getting steadily worse.  He 
reported that he had last been employed in 1983 as an 
electronic technician.  He described pain, fatigability and 
lack of endurance in both feet.  He stated that his feet feel 
uncomfortable at rest, but immediately when he would stand, he 
would experience pain and also on walking.  He could stand for 
about 30 minutes before the pain would comes on, but he could 
only walk about two blocks without feeling pain in the feet.  
He reported experiencing a worsening of the pain after any 
extra physical activity, and the pain might last one to two 
days following this.  A precipitating factor was any prolonged 
standing or walking more than about two blocks.  The pain was 
relieved by rest.  During the episodes of worsened pain, he 
was more uncomfortable and less able to perform than he would 
be on better days.  He added that he would sometimes use a 
cane.  He had some old inserts that did not fit in all his 
shoes and which were not much help as far as pain relief.  He 
described having no surgery on his feet.  He would only wear 
old inserts, and never any corrective shoes or braces.  He was 
concerned that the pain in his feet was gradually increasing 
and that his physical walking capacity was therefore becoming 
limited.

Physical examination of the feet revealed that both feet were 
equally affected, so what applied to one also applied to the 
other.  There was no external abnormality of the feet.  The 
color was good.  He had good movement of all the toes, but 
there was mild pain on vigorous movement of both big toes.  
Pain was felt on digital pressure on the medial palmar surface 
of both feet.  There was no evidence of joint discomfort.  He 
described that the current day as a bad day, in that he had to 
do unusually more walking, certainly more than the usual two 
blocks that he would walk at home.  With excessive standing, 
necessity to stand or repetitive walking, pain was the major 
functional impact and it effected both feet equally and to an 
increasing extent.  There was no edema, weakness or 
tenderness.  There was pressure over both plantar surfaces of 
the feet.  His gait showed marked pes planus with pronation of 
the feet, causing a slightly waddling gait.  There were no 
calluses and no characteristic shoe wear patterns to indicate 
abnormal weight bearing.  There were no skin or vascular 
changes.  On standing, pes planus was evident and this was 
pronation and supination.  Pronation aggravated the appearance 
of pes planus, particularly on rising on toes and heels.  
There was no hammertoe or claw foot.  Examination of the 
Achilles tendons showed no spasm and the alignment appeared 
normal.  There were very mild valgus changes in both big toes, 
approximately 10 degrees and there was, as described, some 
pain on manipulation of the big toes.  X-rays were obtained in 
a standing position and also in a nonweightbearing position.  
The diagnosis was pes planus with increasing symptoms of pain.

The Board concludes that the 30 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 50 percent rating.  The 
service-connected pes planus is manifested by marked or 
severe pronation, but there have been no findings of extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  For example, on examination in January 2000 
there was only mild tenderness to deep palpation on the 
arches, no deformity of the feet, and no abnormalities in the 
Achilles tendons.  Upon examination by Dr. Fischer in April 
2000, the veteran had pain on palpation of plantar fascia, 
but this was not described as extreme.  Thereafter, when seen 
by Dr. Cadena, D.P.M. in June 2000, the veteran had no pain 
on palpation of the heel or plantar fascia.  Finally, upon VA 
examination report in February 2001, there was pain on 
digital pressure of the medial palmar surfaces, but again, 
this was not shown to be extreme.  Examination of the 
Achilles tendons also showed no spasm.  The veteran has been 
told to continue with shoe inserts, and there have been no 
findings of marked inward displacement.

In view of the foregoing, the Board finds that there have 
been no findings of a pronounced condition so as to warrant a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).  Accordingly, for these reasons and bases, the 
criteria for an increased disability rating for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7 (2002).

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
Because the veteran's service-connected pes planus apparently 
involves arthritis which may limit motion of the foot, the 
Board will consider whether an increased disability rating is 
warranted within the context of 38 C.F.R. §§ 4.40 and 4.45.  
See  VAOPGCPREC 9-98.

The medical evidence demonstrates severe functional loss 
associated with the veteran's service-connected pes planus.  
However, any pain affecting function of the feet is not shown 
to a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  The Board further 
points out that pain on manipulation and use is among the 
criteria specifically considered when assigning a disability 
evaluation for pes planus under diagnostic code 5276. 

Additionally, the veteran's statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).   

The Board has considered whether a separate rating for 
arthritis of the veteran's feet is warranted.  See VAOPGCPREC 
23-97.  However, evidence of arthritis was specifically 
considered in assigning the veteran a 30 percent disability 
rating under Diagnostic Code 5276, for an overall severe 
disability.  Therefore, an additional rating for arthritis 
would constitute pyramiding, or compensating twice for the 
same disability.  38 C.F.R. § 4.14 (2002).

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his pes 
planus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected pes planus.

The Board has also considered assigning the veteran a higher 
disability evaluation under alternative diagnostic code 
provisions, however rating under Diagnostic Codes 5277 
(bilateral weak foot), 5279 (matatarsalgia), 5280 (hallux 
valgus), 5281 (hallux rigidus), 5282 (hammer toe), 5283 
(malunion or nonunion of the tarsal or metatarsal bones) would 
not provide the veteran with a greater disability rating as 
the maximum rating under these diagnostic code provisions 
range between 10 and 30 percent.  Diagnostic Code 5278 for 
acquired claw foot (pes cavus) has also been considered, 
however, the evidence of record has specifically shown that 
the veteran's disability is not manifested by claw foot.  
Therefore, rating under this provision would be inappropriate.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral pes planus is denied.
REMAND

Service connection for bilateral hearing loss

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by rating action dated in 
August 2001.  He submitted a letter to the RO in September 
2001, which the Board has interpreted as a notice of 
disagreement with the aforestated issue decided in August 
2001.  However, the veteran has not been issued a statement 
of the case on this issue.  In Manlicon v. West, 12 Vet. App. 
238 (1999), the CAVC held that in these circumstances where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued. The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996). After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) ("absent an NOD, an SOC and a Form 1-9 [substantive 
appeal], the BVA was not required-- indeed, it had no 
authority--to proceed to a decision") (citation omitted).

Service connection for tinnitus

Because the case must be remanded for a Statement of the Case 
on the issue of service connection for bilateral hearing 
loss, the RO should also complete the following development.  
See  9c(6) of Chairman's Memorandum No. 01-02-01.

The veteran contends that his tinnitus was caused by exposure 
to loud noise from guns on the firing range.  He also said 
that he was exposed to loud noise from aircraft while 
performing guard duty on an airstrip with no ear protection.  
However, the Board is unable to determine whether the veteran 
was exposed to loud noise during service or ascertain his 
military occupation specialty as his service personnel 
records are not associated with the claims file.  These 
should be obtained on remand. 

A remand is also warranted in order to afford the veteran a 
VA examination by a specialist in ear disorders to determine 
the date of onset and etiology of any tinnitus.  See 
38 C.F.R. § 3.159(c)(4) (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain the veteran's complete service 
personnel records from the National 
Personnel Records Center.  

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available records have been associated with 
the claims folder, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by a 
specialist in ear disorders.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  All necessary tests 
should be conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of any tinnitus found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed tinnitus, 
first demonstrated in 1996, is related to 
any in-service disease or injury between 
1951 and 1955, including exposure to 
noise from gunfire or aircraft.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or an adequate response to the 
specific opinion requested, the report 
must be returned for corrective action.

4.  Readjudicate the veteran's claim for service 
connection for tinnitus, with application of all 
appropriate laws and regulations, and consideration 
of any additional information obtained as a result 
of this remand, including the VA examination.  If 
the decision with respect to the claim remains 
adverse to the veteran, he and his representative 
should be furnished an SSOC and afforded a 
reasonable period of time within which to respond 
thereto.  

5.  Provide the veteran a statement of the 
case addressing the issue of entitlement to 
service connection for bilateral hearing 
loss.  Notify him of the time limit within 
which an adequate substantive appeal must be 
filed in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


